Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status as Continuation
This application discloses and claims only subject matter disclosed in prior US 10745514, effectively filed 04/14/14, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kim Jordahl on 5/5/22.
Claim 25, line 10, at the beginning, insert “wherein the polyether polymer includes at least 25% by weight of aryl or heteroaryl groups and” before “wherein the coating composition”.
Claim 26, line 1, delete the first “wherein the” phrase; line 3, replace “dihydric” with “polyhydric”.
Claim 28, replace the whole claim with “28.	(New)	The food or beverage container of claim 26, wherein the hindered polyhydric phenol compound of Formula (III) has an atomic weight of less than 600 Daltons and constitutes at least about 30% by weight of the polyether polymer.”
Claim 50, line 18, at the beginning, insert “wherein the polyether polymer includes at least 25% by weight of aryl or heteroaryl groups and” before “wherein the coating composition”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 25-53 is(are) allowable over the closest prior art: Asakage et al. (US 5494950) listed on IDS and ISR.
Asakage (claims 1-4, abs., 5:35-50) discloses a process of producing an epoxide terminated polyether by reacting 2,5-di-butyl-hydroquinone with epichlorohydrin in presence of sodium hydroxide. The composition is free of bound bisphenol A, etc., because none of those phenols has been used.   The repeating unit is 0-10. Asakage teaches a process of making and raw materials that are indistinguishable from the instant process recited in claim 13 (monomers, alkali, etc.).  
However, Asakage fails to disclose the polyether polymer includes at least 25 wt% of aryl or heteroaryl.
Therefore, claims 25-53 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766